PER CURIAM.
Jeffrey Stokes challenges the denial of his motion for post-conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. Stokes’ motion contains 14 claims, and we affirm the denial of relief as to all the claims except the claim that trial counsel was ineffective for failing to investigate whether Robert Johnson was a possible alibi witness. Stokes has stated a facially sufficient claim, see Greeson v. State, 729 So.2d 397 (Fla. 1st DCA 1998), and the attachments to the order denying post-conviction relief do not conclusively refute this claim, see Pennington v. State, 680 So.2d 507 (Fla. 1st DCA 1996).
Accordingly, we AFFIRM in part, REVERSE in part and REMAND for an evidentiary hearing.
ERVIN, VAN NORTWICK AND BROWNING, JJ., CONCUR.